     Case 1-17-13567-cjf               Doc 82        Filed 10/05/20 Entered 10/05/20 17:09:40                                   Desc Main
                                                     Document     Page 1 of 1


      THIS ORDER IS SIGNED AND ENTERED.

      Dated: October 5, 2020




                                                                             __________________________________
                                                                             Hon. Catherine J. Furay
                                                                             United States Bankruptcy Judge
                                              IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE WESTERN DISTRICT OF WISCONSIN

In the Matter of:                                                                        In Proceedings for a Debt
                                                                                         Repayment Plan Under Chapter           13
Terry W & Marion I Bubb
                                                                                                        Case Number       17-13567- 13


                                           AMENDED ORDER TO DEBTOR TO PAY THE TRUSTEE

TO      Terry W & Marion I Bubb
        P.O. Box 35
        South Range WI 54874



The debtor(s) has filed a plan with this Court to pay debts out of future Income, and by this plan submits all future earnings and wages
to the supervision and control of the Trustee for the purpose consummating the plan. Now therefore the Court makes the following order:
It is ordered that Terry W Bubb the debtor(s), until further notice from the Trustee, pay from income or earnings the sum of:

                          800.00 MONTHLY                                   Due immediately
and to continue MONTHLY until:
                        2,160.00 MONTHLY                                   Due by: 10/16/2020
and to continue MONTHLY until:
                        1,160.00 MONTHLY                                   Due by: 11/16/2020
and to continue MONTHLY thereafter.

Said payment(s) to be by                     Money Order, Cashiers Checks or via TFSBillPay.com
Money Orders and Cashiers Checks must        Include Your Name and Case Number               on them.
Your Case Number is:                         17-13567
If you are paid on a cycle that differs from the required payment(s) shown above you may pay in accordance with your cycle so long as the
amount you remit is equivalent to the above amount on an annual basis. Please indicate your cycle if different from the cycle ordered.

Payment coupons are available from the Trustee's web site: www.ch13wdw.org or from the Trustee's office.

Payments should be made to:                  Mark Harring Standing Trustee
                     and mailed to:          MARK HARRING CH 13 TRUSTEE
                                             P.O. BOX 88004
                                             CHICAGO IL 606801004
                    Ch 13 Office Phone #     608-256-4320

This order supersedes any previous order made to you in this case.

       YOU ARE DIRECTED TO CARRY THIS ORDER INTO EFFECT.
                                                                     ###
